11-02254-jlg         Doc 387    Filed 02/08/21 Entered 02/08/21 10:58:43          Main Document
                                             Pg 1 of 3

                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

    In re:                                              Case No. 09-13764 (JMP)

    EXTENDED STAY, INC. et al.,                         (Jointly Administered)

    Debtors.

    FINBARR O’CONNOR, as Trustee for and on
    behalf of the EXTENDED STAY LITIGATION
    TRUST; and THE EXTENDED STAY
    LITIGATION TRUST,

    Plaintiffs,

    -against-
                                                        Adv. P. No. 11-2254 (JMP)
    DL-DW HOLDINGS, L.L.C. et al.,

    Defendants.


                            CORPORATE OWNERSHIP STATEMENT
                               FOR THE ARBOR DEFENDANTS

             Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and Local Bankruptcy Rule

7007.1-1, the undersigned counsel of record for the Arbor Defendants1 state:

             1.    Arbor ESH II, LLC is a wholly-owned subsidiary of Arbor ESH Holdings LLC,

                   which is itself a wholly-owned subsidiary of Arbor Realty SR, Inc. Arbor Realty

                   SR, Inc. is the indirect wholly-owned operating subsidiary of Arbor Realty Trust,

                   Inc. No publicly held corporation holds 10% or more of the equity interests of

                   Arbor Realty Trust, Inc.

             2.    No publicly held corporation holds 10% or more of the equity interests of Arbor

                   Commercial Mortgage, LLC.




1
  The “Arbor Defendants” consist of Arbor ESH II, LLC, Arbor Commercial Mortgage, LLC,
Atmar Associates, LLC, Gilda One LLC, Mericash Funding LLC, Ron Invest LLC, ABT-ESI
LLC, Princeton ESH LLC, Guy R. Milone, Jr., Joseph Chetrit, and Joseph Martello.
11-02254-jlg    Doc 387      Filed 02/08/21 Entered 02/08/21 10:58:43          Main Document
                                          Pg 2 of 3

      3.       No publicly held corporation holds 10% or more of the equity interests of Atmar

               Associates, LLC.

      4.       No publicly held corporation holds 10% or more of the equity interests of Gilda

               One LLC.

      5.       No publicly held corporation holds 10% or more of the equity interests of Mericash

               Funding LLC.

      6.       No publicly held corporation holds 10% or more of the equity interests of Ron

               Invest LLC.

      7.       ABT-ESI LLC is a wholly-owned subsidiary of Arbor Realty SR, Inc. Arbor

               Realty SR, Inc. is the indirect wholly-owned operating subsidiary of Arbor Realty

               Trust, Inc. No publicly held corporation holds 10% or more of the equity interests

               of Arbor Realty Trust, Inc.

      8.       No publicly held corporation holds 10% or more of the equity interests of

               Princeton ESH LLC.




                                               2
11-02254-jlg   Doc 387   Filed 02/08/21 Entered 02/08/21 10:58:43       Main Document
                                      Pg 3 of 3


                                      Respectfully submitted,

                                      DECHERT LLP

Dated: New York, New York                /s/ Gary J. Mennitt
       February 8, 2021                  Gary J. Mennitt
                                           gary.mennitt@dechert.com
                                         Shmuel Vasser
                                           shmuel.vasser@dechert.com
                                         1095 Avenue of Americas
                                         New York, New York 10036
                                         Tel: (212) 698-3500
                                         Fax: (212) 698-3599

                                         Ryan M. Moore
                                          ryan.moore@dechert.com
                                         Justin M. Romeo
                                          justin.romeo@dechert.com
                                         Cira Centre
                                         2929 Arch Street
                                         Philadelphia, Pennsylvania 19104
                                         Tel: (215) 994-4000
                                         Fax: (215) 994-2222

                                         Counsel for Arbor Defendants




                                        3
